            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION

JUSTIN WILLIAMS, Individually and
on Behalf of All Others Similarly Situated                        PLAINTIFF

v.                         No. 4:19-cv-606-DPM

JEI TRUCKING, LLC; STEVEN NASON;
and ST ARR OILFIELD SERVICES, LLC                               DEFENDANTS

                                ORDER
     Williams and Starr Oilfield jointly move to transfer this case to the
United States District Court for the Northern District of Oklahoma.
Co-defendants JEI Trucking and Steven Nason have not yet appeared.
They' re Arkansawyers. In balancing what is most convenient for those
touched by the case, and the interests of justice, the Court needs to hear
from all parties. 28 U.S.C. § 1404(a). NQ 7 will hang fire. NQ 5 is denied
without prejudice as moot. JEI Trucking and Nason must respond to
the joint motion when they answer. Williams must serve the motion on
them when he serves them with the summons and complaint, or now,
if process has already been served.
      So Ordered.
                                                     //
                                  D .P. Marshall Jr.
                                  United States District Judge
                                      10   Oc-/okv, -;;_,01'/
